Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Eaton Vance Management The Eaton Vance Building 255 State Street Boston, MA 02109 Telephone: (617) 482-8260 Telecopy: (617) 338-8054 April 27, 2007 Securities and Exchange Commission Judiciary Plaza 450 Fifth Street, NW Washington, DC 20549 Re: Eaton Vance Mutual Funds Trust Post-Effective Amendment No. 125 (1933 Act File No. 2-90946) Counsels Representation Pursuant to Rule 485(b)(4) Ladies and Gentlemen: As internal counsel of Eaton Vance Mutual Funds Trust (the Registrant), I have reviewed the above-mentioned post-effective amendment to the Registrants Registration Statement on Form N-1A being transmitted electronically concurrently herewith, which amendment will become effective on the date set forth on the facing sheet of the amendment, pursuant to Rule 485(b) under the Securities Act of 1933. It is my view that the amendment does not contain disclosures which would render it ineligible to become effective pursuant to Rule 485(b). Very truly yours, /s/ Deidre E. Walsh Deidre E. Walsh, Esq. Vice President
